—Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered June 27, 1997, convicting defendant, after a jury trial, of attempted murder in the second degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (2 counts), reckless endangerment in the first degree and criminal possession of a controlled substance in the fifth degree, and sentencing him to terms of 3 to 9 years for the attempted murder and criminal use of a firearm convictions, IV2 to 4V2 years for the second-degree weapon possession conviction, and 1 year for each of the remaining convictions, all- sentences to run concurrently, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence from which the jury could reasonably infer that defendant intended to kill the victim, including evidence that defendant returned to the scene of a prior altercation whereupon he deliberately drew a firearm, aimed it at the victim, and fired a shot. Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.